UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 14, 2014 UNITED STATES ANTIMONY CORPORATION (Exact name of registrant as specified in its charter) Montana 33-00215 81-0305822 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No.) of incorporation) P.O. Box 643 Thompson Falls, Montana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (406) 827-3523 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement On July 14, 2014, United States Antimony Corporation (the “Company”) entered into a placement agent letter agreement (the “Placement Agent Agreement”) in which Sunrise Securities Corp. (“Sunrise Securities”) served as placement agent, relating to a registered direct offering by the Company of 1,000,000 shares of its common stock (the “Common Stock”). The shares of Common Stock were issued electronically to approximately 44 subaccounts managed by Cardinal Capital Management, L.L.C., a registered investment advisor, at the negotiated price of $1.40 per share. Sales of the Common Stock resulted in gross proceeds to the Company of $1,400,000, before deducting placement agent’s fees and estimated offering expenses. The net offering proceeds to the Company from the sale of the shares of Common Stock, after deducting placement agent’s fees and other estimated offering expenses payable by the Company, are approximately $1,311,000. A copy of the Placement Agent Agreement is attached to this Current Report on Form 8-K as Exhibit 1.1, and is incorporated herein by reference. The foregoing is only a brief description of the material terms of the Placement Agent Agreement, and does not purport to be a complete description of the rights and obligations of the parties thereunder and such description is qualified in its entirety by reference to this exhibit. The Company offered and sold the above described shares of Common Stock pursuant to a prospectus dated May 9, 2014 and a prospectus supplement dated July 15, 2014, pursuant to the Company’s shelf registration statement on Form S-3 (SEC File No. 333-195836) previously declared effective by the Securities and Exchange Commission (the “Shelf Registration Statement”).A copy of the prospectus supplement is attached as Exhibit 99.1 hereto and is incorporated herein by reference. This report on Form 8-K is being filed in part for the purpose of incorporating Exhibits 1.1 and 99.1 by reference into the Shelf Registration Statement. Item9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Placement Agent Agreement, dated July 14, 2014, between the Company and Sunrise Securities Corp. United States Antimony Prospectus Supplement, dated July 15, 2014 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 14, 2014 UNITED STATES ANTIMONY CORPORATION By: /s/John C. Lawrence John C. Lawrence President, Director and Principal Executive Officer 3 EXHIBIT INDEX Exhibit No. Description Placement Agent Agreement, dated July 14, 2014, between the Company and Sunrise Securities Corp. United States Antimony Prospectus Supplement, dated July 15, 2014 4
